Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity;" and that the transformation "must be central to the purpose of the claimed process."  In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).
Claims 1-4, 6-7 are rejected because the method as claimed is not tied with machine.  The so-called module can be interpreted as software components.
Claims 1-4, 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-4, 6-11 are drawn to a method and system, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. An in-document search method for a query vector, which is performed by a server, the method comprising:
a step A of receiving a user query from a user terminal;
a step B of generating a user query vector for the user query;
a step C of extracting candidate table data in a first data storage module based on a similarity between a table caption of at least one table data stored in a second data storage module and the user query vector, wherein the at least one table data is stored in sentence form in the second data storage module and the at least one table data is stored in table form in the first data storage module, and wherein the table caption is stored in the second data storage module in association with the at least one table data stored in the first data storage module;
a step D of searching for a response corresponding to the user query vector in the candidate table data; and
a step E of providing the response to the user terminal.
For Step 2A Prong One: 
The limitation of extracting candidate table data…based on similarity between a table caption…”, “searching for a response…”, “generating a user query vector for user query…”, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” from claim 8, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the " processor" in the context of this claim encompasses extracting candidate table data based on similarity between a table caption, searching for response…, generating a user query vector… (mental process) of Claim 1; “extracting table data…”, “generating first and second data…” (mental process) of Claim 2; analyzing the user query vector, generating a schema (mental process) of claim 4; extracting a candidate response…, calculating a similarity…, searching for first data… (mental process) of claim 6.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or extracting (e.g. collecting on paper or orally) candidate table data… searching for a response and generating a user query with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claim 8 is rejected in the same rationale as discussed above in Claim 1.  Claims 9 and 10 are rejected in the same rationale as discussed above in Claim 2. Claim 11 is rejected in the same rationale as discussed above in Claim 7.
For Step 2A Prong Two:
1. An in-document search method for a query vector, which is performed by a server, the method comprising:
a step A of receiving a user query from a user terminal;
a step B of generating a user query vector for the user query;
a step C of extracting candidate table data in a first data storage module based on a similarity between a table caption of at least one table data stored in a second data storage module and the user query vector, wherein the at least one table data is stored in sentence form in the second data storage module and the at least one table data is stored in table form in the first data storage module, and wherein the table caption is stored in the second data storage module in association with the at least one table data stored in the first data storage module;
a step D of searching for a response corresponding to the user query vector in the candidate table data; and
a step E of providing the response to the user terminal.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “receiving a user query…”  and “providing the response to the user terminal…” while using a processor in the processing step above. 
The processor in the “receiving a user query…”  and “providing the response to the user terminal…” steps are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving and providing/presenting data…”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The "receiving a user query…" step is insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. 
The limitation such as "receiving a user query …" step and “providing the response to the user terminal…” is related to the insignificant extra-solution activity related to data gathering, obtaining information (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the "receiving user query…” and “providing the response to user terminal…" steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the “receiving a user query…”  and “providing the response to the user terminal…” steps there is no indication that the processor is more than a generic processor and the courts have previously decided that “receiving a user query…”  and “providing the response to the user terminal…” are a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
The elements such as “processor”, is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claim 1, for example, contain an insignificant extra-solution activity (“receiving a user query…”, “providing the response to user terminal…”) 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 8 is rejected in the same rationale as discussed above in Claim 1.
Claim 2 is dependent on claim 1.  It contains an insignificant extra-solution activity (“receiving at least one document…”, “storing the first data…”) 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 9 and 10 rejected in the same rationale as discussed above in Claim 2
Claim 7 is dependent on claim 1.  It contains an insignificant extra-solution activity (“providing entire table data…”, “highlighting the column). 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim 11 is rejected in the same rationale as discussed above in Claim 7.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152